Citation Nr: 1532107	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  04-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a chronic low back disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  He testified at a hearing before the Board in January 2007.  A transcript of the hearing has been associated with the file.

In May 2007, the Board remanded the issues of service connection for a chronic low back disorder and an acquired psychiatric disorder for further development.  Thereafter, in January 2010, the Board denied the claims.  The Veteran appealed to the Veterans Claims Court.  In March 2011, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the case for additional development in compliance with the JMR instructions.  In February 2012, the Board remanded the issues consistent with the JMR.

In November 2013, the Board again denied the issue of service connection for a chronic low back disorder and remanded the issue of service connection for an acquired psychiatric disorder for further development.  The psychiatric disorder issue is still being developed by the RO and is not before the Board at this time.  The Veteran again appealed the back disorder denial to the Veterans Claims Court.  In September 2014, the Court Clerk granted a second JMR and remanded the case for additional development in compliance with the JMR instructions.  


FINDING OF FACT

The Veteran sustained a low back injury during service while unloading a supply truck; the currently-diagnosed degenerative joint disease (DJD), degenerative disc disease (DDD), and stenosis of the lumbar spine are related to service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

DJD is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a) (2014); therefore, 38 C.F.R. § 3.303(b) applies to the low back disability issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lumbar spine DDD and spinal stenosis are not chronic diseases under 38 C.F.R. § 3.309(a).  As the instant decision grants service connection for a low back disorder on a direct basis, there is no need to further discuss entitlement to service connection on a presumptive basis.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that a low back disorder is the result of an injury he sustained in service while unloading a supply truck.  The evidence reflects that he has a current disorder of the lumbar spine.  Multiple VA and private examinations and treatment records reflect that he has been diagnosed with DJD, DDD, and stenosis of the lumbar spine.

Next, the evidence shows that the Veteran sustained an injury to his low back in service.  The DD Form 214 indicates that he was a general supply specialist in service and that the equivalent civilian occupation was that of a stock clerk.  A review of the service personnel records indicates that he was a supply specialist until separation in July 1966.

Throughout the course of this appeal, including in testimony at a January 2007 Travel Board hearing and in multiple lay statements, the Veteran has advanced injuring his low back while unloading heavily packed foodstuffs from a supply truck during service in January 1966.  A service treatment record from January 1966 reflects that he was treated for low back pain.  He subsequently sought treatment for his back in May 1966.  While no direct injury was noted, his lay statements along with the supporting January 1966 service treatment record is sufficient to establish that he sustained a low back injury during service.

Finally, after a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's low back disorders are related to active service.  

In April 2004, the Veteran complained of back pain radiating into the lower extremities.  He reported a past medical history including the in-service lifting injury, a 1983 spinal fusion surgery, and a 1996 car accident.  At the conclusion of the assessment, a local private physician opined that the Veteran's back disorders were "secondary to the service-related injury" but offered no rationale for the basis of the opinion.  While submitted in support of the claim, this opinion is assigned less probative value because it lacks a rationale.

In a December 2009 VA spinal examination, the examiner opined that, because there were no available treatment records for the period from 1966 to 1983, it would be mere speculation to opine as to whether the two in-service reports of back pain were related to the currently-diagnosed low back disorders.  This opinion neither supported or weighed against the claim and is assigned less probative weight.

In a December 2011 opinion, a private physician indicated that he reviewed the relevant medical records, including the service treatment records.  The physician noted that the Veteran had reported that at the time of the in-service lifting injury the back pain radiated into the right leg.  The physician found this to be significant as he found it was evidence that the Veteran did not merely strain the back muscle.  

He compared the Veteran's treatment records to the medical literature and discussed how DDD begins at phase I, which can occur when an individual suffers rotational trauma to the back such as by a lifting injury, and then continues through phase II and phase III over a number of years.  Further, the physician discussed how the medical records from 1983 reflected that the Veteran had a severe back disease, which would have typically taken many years to develop.  

After a review of the medical, in-service, employment, and lay evidence, the physician opined that, based upon the development of the Veteran's back symptoms, the Veteran's spinal disabilities were likely related to the in-service lifting injury.  It does not appear that the physician examined the Veteran as the physician is located in Minnesota nonetheless this opinion is relevant to the issue of causation.

In January 2013, the Veteran underwent a second VA spinal examination.  The examination report reflected that the examiner reviewed the service treatment records and the VA medical records, but the examiner did not review the entire claims folder.  As such, the examiner was unable to review and address the April 2004 and December 2011 private examination reports linking the Veteran's spinal disorders to service.  The examiner cited to a September 2002 VA treatment record stating as follows: "[The Veteran] fell on the ice in 1983 and could not walk for six months.  Then he underwent lumbar laminectomy and fusion . . . in the same year.  The reason why he got fusion is unclear."  However, the report reflects that the Veteran denied any injury in 1983 leading to the lumbar fusion.  

At the conclusion of the examination the VA examiner opined that it was less likely as not that the current back disabilities were related to service.  As a rationale, the examiner advanced 1) that the January and May 1966 service treatment records reflected that the Veteran was being treated for back aches associated with infections, and not injury; 2) there was no mention of a back disability on the May 1966 service separation examination; and 3) the VA medical records indicated that the Veteran's back problems started in 1983 when he slipped and fell on ice.  

In weighing the probative value of this evidence, the VA examiner did not have the December 2011 private opinion so was unable to address the points raised in that positive nexus opinion.  However, unlike the private physician, the VA examiner was able to physically assess the Veteran.

In October 2013, the same private physician from Minnesota provided an addendum opinion to address the January 2013 VA spinal examination opinion.  The physician again stated that "the in-service injury described by the Veteran is completely consistent with a rotational trauma to the intervertebral disc.  This is referred to as phase I in the natural history of DDD.  The Veteran's symptoms predictably progressed to phase II and phase III over the next several decades as is classically described."  

The physician opined that the January 2013 VA spinal examination was inadequate due to the examiner's failure to review civilian medical records and layperson statements from collateral witnesses, which "was critical in understanding the progressive nature of the Veteran's disease from the time of his discharge . . . and his first back surgery in 1983."  Further, the private physician noted that VA examiner failed to diagnose the Veteran with arthritis/DJD despite multiple medical documents in the record reflecting significant arthritic changes in the Veteran's spine.  The physician went on to state that "it is unclear to me why [the VA examiner] did not document this unless his review of the file was cursory at best."

As to the fall on ice in 1983, the private physician noted that while there were allusions to such a fall, it was not specifically documented.  Further, lay statements from the Veteran and his Pastor reflect that the Veteran had continuing back pain prior to 1983.  The Pastor asserted that the Veteran's back pain started in service but acknowledged that he had only known the Veteran since the 1980s, nearly two decades after the Veteran's discharge.  Additionally, the Veteran has subsequently denied that any such fall was the cause of the initial back injury (at the January 2007 Travel Board hearing, he advanced that the reason he could not walk for six months in 1983 was due to the spinal surgery, not a fall on the ice).  

The Veteran has also pointed out that while the September 2002 VA treatment record began by discussing the fall on the ice, the record went on to state that the reason he underwent the fusion was unclear.  While he suggests that this raises a question of whether he sustained a fall, the Board interpreted this as a lack of clarity on the diagnosis from the fall and the reason for the fusion, not questioning whether the fall occurred.  Nonetheless, the private physician opined that, based upon a review of the medical record and the pertinent medical literature, the Veteran's current spinal disorders were as likely as not related to the in-service accident.

Finally, in June 2015, the Minnesota physician provided a second addendum opinion.  Much of the opinion was spent discussing the Board's November 2013 decision.  After reviewing newly-received evidence, including a January 2014 lay statement from the Veteran's sister, the physician again opined that the Veteran's spinal disorders were following a classic progression pattern reflecting that low back symptoms likely began in service as a result of the January 1966 lifting accident.

Based on the evidence above, the Veteran sustained an injury to the back in service, he is currently diagnosed with lumbar spine DJD, DDD, and stenosis, and resolving reasonable doubt in his favor (a relative balance of positive and negative evidence), service connection is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for a low back disorder.  As such action represents a complete allowance of the Veteran's claim as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


